Case 8:14-cv-00001-JVS-ADS Document 138-1 Filed 01/18/19 Page 1 of 2 Page ID
                                 #:2743


   1   Joseph R. Re (SBN 134479)
       joe.re@knobbe.com
   2   Stephen C. Jensen (SBN 149894)
       steve.jensen@knobbe.com
   3   Benjamin A. Katzenellenbogen (SBN 208527)
       ben.katzenellenbogen@knobbe.com
   4   Stephen W. Larson (SBN 240844)
       stephen.larson@knobbe.com
   5   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   6   Irvine, CA 92614
       Phone: (949) 760-0404
   7   Fax: (949) 760-9502
   8   Adam B. Powell (SBN 272725)
       adam.powell@knobbe.com
   9   KNOBBE, MARTENS, OLSON & BEAR, LLP
       12790 El Camino Real
 10    San Diego, CA 92130
       Phone: (858) 707-4000
 11    Fax: (858) 707- 4001
 12    Attorneys for Defendants
       MASIMO CORPORATION and
 13    MASIMO AMERICAS, INC.
 14
 15
 16                  IN THE UNITED STATES DISTRICT COURT
 17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 18    PHYSICIANS HEALTHSOURCE,             )   Case No. 8:14-cv-00001 JVS (ADSx)
       INC.,                                )
 19                                         )   Hon. Judge James V. Selna
                  Plaintiff,                )
 20                                         )   [PROPOSED] ORDER
            v.                              )   GRANTING MASIMO’S MOTION
 21                                         )   FOR REVIEW OF MAGISTRATE
       MASIMO CORPORATION, et al.           )   JUDGE’S ORDER
 22                                         )
                  Defendants.               )   HEARING:
 23                                         )   Date: February 25, 2019
                                            )
 24                                         )   Time: 1:30 p.m.
                                            )   Ctrm: 10C
 25
 26
 27
 28
Case 8:14-cv-00001-JVS-ADS Document 138-1 Filed 01/18/19 Page 2 of 2 Page ID
                                 #:2744


   1              Having considered the Motion of Defendants Masimo Corporation and
   2   Masimo Americas, Inc., for Review of Magistrate Judge’s Order, all the papers
   3   filed in support thereof, all papers in opposition thereto filed by Plaintiff, and
   4   any oral argument of counsel at any hearing on the motion, the Court hereby
   5   GRANTS Defendants’ motion as follows:
   6              1.   Magistrate Judge Spaeth’s January 3, 2019, Order “1) Denying
   7   Defendants’ Motion for Protective Order as Moot and 2) Denying Defendants’
   8   Motion to Quash Subpoena” (Dkt. No. 126) is set aside in its entirety.
   9              2.   The scope of discovery in this case is limited to information
 10    concerning the two alleged fax advertisements that Plaintiff Physicians
 11    Healthsource, Inc. (“PHI”) claims to have received, which are attached to the
 12    Complaint as Exhibit A. PHI’s Requests for Production Nos. 1-4, 10-14, 16,
 13    19-27, 29, 32, 34-41, 43, and 45, and PHI’s Interrogatory Nos. 2-5, 7-15, 17,
 14    and 21, are limited to information concerning the two alleged fax
 15    advertisements that PHI claims to have received.
 16               3.   The scope of third party discovery, specifically including PHI’s
 17    subpoenas to WestFax, Medical Communications Technologies, the American
 18    Medical         Association,   SK&A      Information     Services,   Windstream
 19    Communications, IntegriChain, and Odyssey Services is similarly limited to
 20    information concerning the two alleged fax advertisements that PHI claims to
 21    have received. The Court quashes any aspects of PHI’s subpoenas that seek
 22    information about other alleged faxes.
 23               IT IS SO ORDERED.
 24
 25
 26    Dated:
                                         Honorable James V. Selna
 27                                      United States District Judge
 28    29716508

                                                -1-
